Exhibit 10.1

Execution Version

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 22, 2016 (this “Amendment”), among 21st Century Fox America, Inc., a
Delaware corporation (the “Borrower”), Twenty-First Century Fox, Inc., a
Delaware corporation (the “Parent Guarantor”) and the Lenders under the Credit
Agreement (each as defined below) party hereto amends the Amended and Restated
Credit Agreement, dated as of May 21, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, including all
Schedules and Exhibits thereto, the “Credit Agreement”) by and among, inter
alios, the Borrower, the Parent Guarantor, the lenders party thereto from time
to time (hereinafter collectively referred to as the “Lenders”), the issuing
banks party thereto from time to time (hereinafter collectively referred to as
the “Issuing Banks”), JPMorgan Chase Bank, N.A. (“JPMCB”) and Citibank, N.A., as
co-administrative agents, and JPMCB, as designated agent (the “Designated
Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has appointed each of JPMorgan Chase Bank, N.A., Deutsche
Bank Securities Inc. and Goldman Sachs Bank USA to act as joint lead arranger
and joint bookrunner with respect to the Amendment (each an “Amendment Arranger”
and, collectively, the “Amendment Arrangers”) and each Amendment Arranger has
agreed to act in such roles; and

WHEREAS, the Borrower, the Parent Guarantor and the Lenders party hereto
constituting the Required Lenders wish to amend the Credit Agreement as set
forth herein.

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Parent Guarantor
and the Lenders party hereto hereby agree as follows:

Section 1. Defined Terms. All capitalized terms used but not defined in this
Amendment shall have the respective meanings specified in the Credit Agreement.

Section 2. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 3 of this Amendment, the following
amendments shall be made to the Credit Agreement:

(a) Amended Definitions. The below definitions as set forth in Section 1.01 of
the Credit Agreement are amended as follows:

(i) The definition of “Adjusted Operating Income” is amended and restated in its
entirety as follows:

““Adjusted Operating Income” of any Person means, for any period, without
duplication, Consolidated operating income, plus Consolidated depreciation
expense, plus Consolidated amortization expense, plus amortization of cable
distribution investments, plus all Cash Dividends received by such Person other
than from Subsidiaries, plus, to the extent included in operating income, any
non-cash impairments or write-offs of depreciable or amortizable assets relating
to property, plant, equipment or intangible assets or impairments or write-offs
of goodwill, plus equity-based or non-cash compensation charges or expenses
including any such charges or expenses arising from grants of stock appreciation



--------------------------------------------------------------------------------

or similar rights, stock options, restricted stock or other rights or retention
charges (including charges or expenses in respect of incentive plans), plus
restructuring and impairment charges or reserves and any restructuring and
impairment costs (including recruiting costs, employee severance, contract
termination and management and employee transition costs), provided that cash
restructuring and impairment charges and cash restructuring and impairment costs
added back pursuant this definition shall not exceed US$750,000,000 in an
aggregate amount for any such period; provided, further, that any non-cash
charges and/or costs which become cash charges and/or costs during any period
shall also be included in the calculation of such aggregate amount for any such
period, plus Transaction Costs, in each case, as determined in accordance with
GAAP for such period. For purposes of calculating Adjusted Operating Income for
any Rolling Period in connection with the determination of compliance with
Section 5.03, if during such Rolling Period any member of the Reporting Group
shall have made a Material Acquisition or a Material Disposition, Adjusted
Operating Income for such Rolling Period shall be calculated after giving pro
forma effect thereto as if such Material Acquisition or Material Disposition
occurred on the first day of such Rolling Period.”

(ii) The definition of “Cash Equivalents” is amended and restated in its
entirety as follows:

““Cash Equivalents” means any of the following, so long as they are owned free
and clear of all Liens and have a maturity of not greater than two years from
the date of issuance thereof: (a) readily marketable direct obligations of the
United States, the United Kingdom or Australia or, in each case, any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the United States or unconditionally guaranteed by the
government of the United Kingdom or Australia, (b) readily marketable direct
obligations issued by any state, commonwealth or territory of the United States
or any political subdivision or taxing authority thereof having an investment
grade rating from either Moody’s or S&P, (c) repurchase agreements with respect
to obligations of the type referred to in clause (a) above with any securities
dealers that are fully collateralized by such obligations, (d) certificates of
deposit, bankers’ acceptances, variable-rate issuances, time deposits or
eurocurrency deposits with any commercial bank that has a combined capital and
surplus of at least US$1,000,000,000 or its equivalent in other currencies, (e)
commercial paper that is rated at least P-1 (or the equivalent grade) by Moody’s
or A-1 (or the equivalent grade) by S&P, (f) marketable short-term securities
rated at least P-2 (or the equivalent grade) by Moody’s or A-2 (or the
equivalent grade) by S&P, (g) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated at least Aaa (or the equivalent grade) by Moody’s or AAA (or the
equivalent grade) by S&P and (iii) have portfolio assets of at least
US$5,000,000,000, (h) tax exempt floating rate option tender bonds backed by
letters of credit issued by a national or state bank whose long-term unsecured
debt is rated at least Aa2 (or the equivalent grade) by Moody’s or AA (or the
equivalent grade) by S&P, (i) auction-rate securities or similar securities that
are rated at least Aa2 (or the equivalent grade) by Moody’s or AA (or the
equivalent grade) by S&P with a maximum holding period of 90 days, for which the
reset date will be used to determine the potential maturity date, (j) Debt
issued by Persons with a rating of

 

2



--------------------------------------------------------------------------------

at least Aa2 (or the equivalent grade) by Moody’s or AA (or the equivalent
grade) by S&P, (k) asset-backed securities that are rated at least Aa2 (or the
equivalent grade) by Moody’s or AA (or the equivalent grade) by S&P and
(l) other investments that qualify as “cash equivalents” as defined in GAAP.”

(iii) The definition of “Change of Control” is amended to add an “(a)” between
“means” and “(i)” and the following as a new clause (b) at the end thereof “or
(b) the Borrower shall cease to be a Subsidiary of the Parent Guarantor.”

(iv) The definition of “Compliance Certificate” is amended to replace the words
“deputy chief financial officer” with “executive vice president, finance”.

(v) The definition of “Defaulting Lender” is amended to replace clause (d)(i)
thereof with the following:

“(i) become the subject of a proceeding under any debtor relief law or a Bail-In
Action, or”

(vi) The definition of “ERISA Event” is amended to replace clause (a) thereof
with the following:

“(a) the occurrence of a reportable event, within the meaning of Section 4043 of
ERISA, with respect to any Plan unless the 30-day notice requirement with
respect to such event has been waived by the PBGC;”

(vii) The definition of “Investment Preferred Stock” is amended by replacing the
reference to “US$345,000,000” with “US$450,000,000”.

(viii) The definition of “Multiple Employer Plan” is amended to replace the
words “Section 4001(a)(5) of ERISA” with “Section 4001(a)(15) of ERISA”.

(ix) The definition of “Responsible Officer” is amended to replace the words
“deputy chief financial officer” with “executive vice president, finance”.

(b) Additional Definitions. The following definitions shall be inserted in
alphabetical order in Section 1.01 of the Credit Agreement:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bridge Credit Agreement” means that certain Bridge Credit Agreement, dated as
of December 15, 2016, by and among, inter alios, the Borrower, the Parent
Guarantor, the lenders party thereto from time to time, J.P. Morgan Europe
Limited, Goldman Sachs Bank USA and Deutsche Bank AG Cayman Islands Branch, as
co-administrative agents, and J.P. Morgan Europe Limited, as designated agent
for such lenders.

 

3



--------------------------------------------------------------------------------

“City Code” means the City Code on Takeovers and Mergers.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Escrow Account” means any account established for the purpose of depositing
funds prior to their being applied towards the Target Acquisition.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Long Stop Date” means October 15, 2018.

“Mandatory Cancelation Event” has the meaning specified in Bridge Credit
Agreement.

“Scheme” means a scheme of arrangement under Part 26 of the Companies Act 2006
between Target and the registered holders of any Target Shares which are subject
to the Scheme in accordance with its terms pursuant to which the Parent
Guarantor, the Borrower or any applicable Subsidiary thereof will become the
holder of all of the Target Shares which are subject to the Scheme.

“Takeover Offer” means an offer by the Parent Guarantor, the Borrower or any
applicable Subsidiary thereof in accordance with the City Code to acquire all of
the Target Shares not already held by it at the date of the offer (within the
meaning of Section 975 of the Companies Act 2006).

“Target” means Sky plc, incorporated in England and Wales with registered number
02247735.

“Target Acquisition” means the acquisition by the Parent Guarantor, the Borrower
or any applicable Subsidiary thereof of all the outstanding equity interests of
the Target which are subject to the Scheme or Takeover Offer (as the case may
be), which acquisition will be effected pursuant to a Scheme or a Takeover
Offer.

“Target Acquisition Closing Date” means the Closing Date (as defined in the
Bridge Credit Agreement).

“Target Group” means the Target and its Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Target Shares” means all of the issued and to be issued ordinary share capital
of the Target at the date of the offer.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Parent Guarantor, the Borrower or any applicable Subsidiary thereof in
connection with the Transactions to be consummated on the Effective Date and
Closing Date (in each case as defined in the Bridge Credit Agreement).

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (as defined in the Bridge Credit
Agreement) (including the Bridge Credit Agreement) to which it is to be a party,
(b) the consummation of the Target Acquisition and (c) the payment of the
Transaction Costs.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(c) Amended Sections.

(i) Clause (a) of Section 2.14 of the Credit Agreement is amended and restated
in its entirety as follows:

“(a) Any and all payments by the Borrower or the Parent Guarantor to or for the
account of any Lender or the Designated Agent hereunder or under the Notes or
any other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings (including back-up
withholding), assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties with respect
thereto (“Taxes”), unless otherwise required by applicable law. “Excluded Taxes”
means in the case of each Lender and the Designated Agent (i) Taxes imposed on
or measured by its net income (however denominated), franchise Taxes and branch
profits Taxes, in each case, (A) imposed by the jurisdiction under the laws of
which such Lender or the Designated Agent (as the case may be) is organized or
has its principal office or Applicable Lending Office or any political
subdivision thereof or (B) that are Other Connection Taxes; (ii) in the case of
a Lender, any United States federal withholding Taxes imposed on amounts payable
to or for the account of such Lender pursuant to law in effect on the date on
which such Lender became a Lender hereunder (except to the extent such Taxes
were not considered Excluded Taxes with respect to such Lender’s immediate
assignor) or such Lender changes its lending office (except to the extent such
Taxes were payable to such Lender immediately before it changed its lending
office); (iii) Taxes attributable to the recipient’s failure to comply with
Section 2.14(e); and (iv) any Tax imposed under FATCA. If the Borrower or
Designated Agent shall be required by law to deduct or withhold any Taxes from
or in respect of any sum payable hereunder or under any Note or any other
documents to be delivered hereunder to any Lender or the Designated Agent,
(i) to the extent the Tax is not an Excluded Tax, the sum payable shall be
increased as may be necessary so that after making all required deductions
(including

 

5



--------------------------------------------------------------------------------

deductions applicable to additional sums payable under this Section 2.14) such
Lender or the Designated Agent (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or Designated Agent, as applicable, shall make such deductions or
withholdings and (iii) the Borrower or Designated Agent, as applicable shall pay
the full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law.”

(ii) Clause (b) of Section 2.14 of the Credit Agreement is amended to insert the
word “similar” immediately prior to the words “excise or property taxes”.

(iii) Clause (c) of Section 2.14 of the Credit Agreement is amended to replace
the words “liability (including penalties, interest and expenses)” with the
words “reasonable expenses”.

(iv) Clause (d) of Section 2.14 of the Credit Agreement is amended to insert the
words “by the Borrower to a governmental authority pursuant to this
Section 2.14” immediately after the words “Within 30 days after the date of any
payment of Taxes”.

(v) The first sentence of clause (e)(i) of Section 2.14 is amended and restated
in its entirety as follows:

“(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder or under the Notes shall
deliver to the Borrower and the Designated Agent, at the time or times
reasonably requested by the Borrower or the Designated Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Designated Agent as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Designated Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Designated Agent as will enable the Borrower or the Designated
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Without limiting the generality of the
foregoing, each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower or the Designated Agent (but only so long
as such Lender remains lawfully able to do so), shall provide each of the
Designated Agent and the Borrower with two original Internal Revenue Service
Forms W-8BEN, W-8BEN-E, W-8IMY or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or the Notes.”

(vi) Clause (iii) of Section 2.14(e) of the Credit Agreement is amended and
restated in its entirety as follows:

“Each Lender that is a United States person (as defined in Section 7701(a)(30)
of

 

6



--------------------------------------------------------------------------------

the Internal Revenue Code), on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender and on the date of
the Assumption Agreement or the Assignment and Assumption pursuant to which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter as reasonably requested in writing by the Borrower or the Designated
Agent (but only so long as such Lender remains lawfully able to do so), shall
provide each of the Designated Agent and the Borrower with two original Internal
Revenue Service Forms W-9, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from United
States federal backup withholding tax.”

(vii) Clause (h) of Section 5.01 of the Credit Agreement is amended to delete
the “and” before clause (viii), renumber existing clause (viii) as clause
(ix) and add the following as a new clause (viii):

“(viii) the Transactions (and any agreement entered into in furtherance of the
Transactions, including, without limitation, any cooperation agreement) and”

(viii) Section 5.01(i) of the Credit Agreement is amended to replace each
reference to “deputy chief financial officer” with a reference to “executive
vice president, finance”.

(ix) Clause (iv) of Section 5.02(e) of the Credit Agreement is amended by
replacing the reference to “$1,250,000,000” with “US$2,000,000,000”.

(x) Clause (v) of Section 5.02(e) of the Credit Agreement is amended by
replacing the reference to “$1,000,000,000” with “US$1,250,000,000”.

(xi) Section 5.02 of the Credit Agreement is amended by adding the following
sentence at the end thereof:

“Notwithstanding anything to the contrary set forth above, if any Indebtedness
is denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 5.02(e).”

(xii) Section 5.03 of the Credit Agreement is amended by replacing the reference
to “4.5” with “(x) 5.0 to 1.0 for any period ending on or prior to the later of
(i) the date that is eighteen months after the Target Acquisition Closing Date
and (ii) December 31, 2018 and (y) 4.5 to 1.0 thereafter; provided, that such
modification shall only apply if the Target Acquisition Closing Date has
occurred at the time of such determination.”

(xiii) Section 5.03 of the Credit Agreement is amended by adding the following
paragraph at the end thereof:

“Notwithstanding anything to the contrary in this Agreement, until the earlier
of (x) the date on which the Target Acquisition is completed and (y) the date
that is 120 days after the Long Stop Date (or 120 days after the first
occurrence of a Mandatory Cancellation Event, if earlier), any Debt incurred by
the Borrower the proceeds of which are to be used to finance the Target
Acquisition but have not yet been applied to pay consideration for the Target
Acquisition shall be disregarded for purposes of determining compliance with
this Section 5.03 to the extent that, and so long as, the proceeds of such Debt
are either held in escrow on

 

7



--------------------------------------------------------------------------------

customary terms or are held by the Borrower in an account at the Designated
Agent or a Lender as unrestricted cash or Cash Equivalents.”

(xiv) Clause (e) of Section 6.01 of the Credit Agreement is amended by replacing
the reference to “US$250,000,000” with “US$400,000,000” and replacing the “; or”
at the end thereof with the following:

“it being understood and agreed that notwithstanding the foregoing, the delivery
of a notice of prepayment by one or more lenders under the existing Debt of the
Target or the Target Group as a result of the occurrence of the Transactions
will not result in an Event of Default under this clause (e); provided, that
this clause (e) will apply to the extent there is a failure to make any such
prepayment when the same becomes due and payable; or”

(xv) Clause (g) of Section 6.01 of the Credit Agreement is amended by replacing
the reference to “US$250,000,000” with “US$400,000,000”.

(xvi) The penultimate paragraph of Article VIII of the Credit Agreement is
amended by inserting “, any Arranger” after each instance of “the Designated
Agent” thereof.

(xvii) Section 9.01 of the Credit Agreement is amended to add the following
sentence at the end thereof:

“Notwithstanding the foregoing, the Designated Agent and the Borrower may amend
any Loan Document to correct any errors, mistakes, omissions, defects or
inconsistencies, or to effect administrative changes that are not adverse to any
Lender, and such amendment shall become effective without any further consent of
any other party to such Loan Document other than the Designated Agent and the
Borrower.”

(xviii) Clause (a)(B) of Section 9.04 of the Credit Agreement is amended by
replacing it in its entirety with the following:

“the reasonable and documented out-of-pocket fees and expenses of one primary
counsel for the Designated Agent and the Arrangers with respect thereto and with
respect to advising the Designated Agent and the Arrangers as to their rights
and responsibilities under this Agreement.”

(xix) Clause (b) of Section 9.04 of the Credit Agreement is amended to
(i) insert “, the Arrangers” immediately following “The Borrower agrees to
indemnify and hold harmless the Designated Agent” thereof, (ii) insert “, any
Arranger” immediately after “The Borrower also agrees not to assert any claim
for special, indirect, inconsequential or punitive damages against the
Designated Agent” thereof and (iii) add the following sentence at the end
thereof:

“This Section 9.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.”

(xx) Section 9.08 of the Credit Agreement is amended to delete the “and” before
clause (viii), renumber existing clause (viii) as clause (x) and add the
following as new clauses (viii) and (ix):

 

8



--------------------------------------------------------------------------------

“(viii) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any information relating to Loan Parties and their
Subsidiaries received by it from the Designated Agent or any such Lender), (ix)
to the CUSIP Service Bureau or any similar organization and”

(xxi) Section 9.08 of the Credit Agreement is further amended to add the
following sentence at the end thereof:

“Each of the Designated Agent and the Lenders acknowledges that (a) the Borrower
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information, (c) it will handle such
material non-public information in accordance with applicable laws, including
United States federal and state securities laws and (d) that some or all of the
Borrower Information is or may be price-sensitive information and that the use
of such information may be regulated or prohibited by applicable legislation
including, the Takeover Code, any securities law relating to insider dealing and
market abuse, and accordingly, each of the Designated Agent and the Lenders
shall not use any information for any unlawful purpose.”

(a) Added Sections.

(i) The following Section 1.04 is inserted immediately following Section 1.03 of
the Credit Agreement as a new Section 1.04:

“Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all real and personal, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders, writs and decrees, of all governmental authorities.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the other
Loan Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
extended, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, amendment and restatements, extensions,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, consolidated, replaced, interpreted,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s

 

9



--------------------------------------------------------------------------------

successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any governmental authority, any other governmental
authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.”

(ii) The following Section 9.19 is inserted immediately following Section 9.18
of the Credit Agreement as a new Section 9.19:

“9.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

Section 3. Conditions to Effectiveness. This Amendment shall become effective on
the date on which each of the following conditions is satisfied (the “First
Amendment Effective Date”):

(a) Executed Amendment. The Designated Agent shall have received one or more
counterparts of this Amendment duly executed by each Loan Party and the Lenders
constituting Required Lenders.

(b) Expenses. The Designated Agent shall have received payment of all expenses
then due and payable to the Designated Agent pursuant to the Credit Agreement
(including all reasonable attorney costs of the Designated Agent), subject to
the Borrower receiving an invoice with respect thereto.

 

10



--------------------------------------------------------------------------------

Section 4. Representations and Warranties. To induce the Lenders to enter into
this Amendment, each Loan Party represents and warrants to the Designated Agent
and Lenders that, as of the First Amendment Effective Date:

(a) The execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Loan Party’s
Constitutive Documents, (ii) violate any material applicable law or contractual
restriction binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iii) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Loan Party or
any of its Subsidiaries.

(b) All authorizations or approvals and other actions by, and all notices to and
filings with, any governmental authority or regulatory body or any other third
party that are required to be obtained or made by the Loan Parties for the due
execution, delivery, recordation, filing or performance by any Loan Party of
this Amendment.

(c) This Amendment has been duly executed and delivered by each Loan Party party
hereto. This Amendment is the legal, valid and binding obligation of each Loan
Party party hereto, enforceable against such Loan Party in accordance with its
terms.

(d) Immediately prior to and after giving effect to the terms, conditions, and
provisions of this Amendment, no Default or Event of Default exists.

(e) The representations and warranties contained in Section 4.01 of the Credit
Agreement are true and correct in all material respects (except for
representations and warranties qualified as to materiality and Material Adverse
Effect, which shall be true and correct in all respects) on and as of such date,
before and after giving effect to this Amendment, as though made on and as of
the First Amendment Effective Date (except to the extent any such representation
or warranty specifically relates to an earlier date in which case such
representation and warranty shall be accurate in all material respects as of
such earlier date).

Section 5. Miscellaneous.

(a) Confirmation of Loan Documents. Each Loan Party hereby covenants and agrees
that, except as expressly amended and/or modified by this Amendment, all of the
terms, conditions, and provisions of the Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect. Each Loan Party
hereby acknowledges and agrees that, after giving effect to this Amendment, all
of its respective obligations and liabilities under the Loan Documents to which
it is a party, as such obligations and liabilities have been amended by this
Amendment, are reaffirmed, and remain in full force and effect. After giving
effect to this Amendment, each Loan Party reaffirms its guaranty of the
Guaranteed Obligation, which Guaranteed Obligations shall continue in full force
and effect during the term of the Credit Agreement (after giving effect to this
Amendment), in each case, on and subject to the terms and conditions set forth
in the Credit Agreement (as amended by this Amendment) and the other Loan
Documents. The Credit Agreement, together with this Amendment, shall be read and
construed as a single agreement. All references in the Loan Documents to the
Credit Agreement or any other Loan Document shall hereafter refer to the Credit
Agreement or any other Loan Document as amended hereby. On and after the date
hereof, this Amendment shall for all purposes constitute a “Loan Document”.

(b) Limitation of this Amendment. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written. Except as otherwise set

 

11



--------------------------------------------------------------------------------

forth herein, nothing contained herein and no actions taken pursuant to the
terms hereof are intended to constitute a novation of the Credit Agreement, or
any waiver of the terms, conditions, or provisions of the Credit Agreement
and/or any of the other Loan Documents and do not constitute a release,
termination or waiver of any of the rights and/or remedies granted to the
Lenders and/or the Designated Agent under the Loan Documents. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof” and words of like import and each reference in
the Credit Agreement and the Loan Documents to the Credit Agreement shall mean
and refer to the Credit Agreement as amended hereby.

(c) Captions. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.

(d) Successors and Assigns. This Amendment shall be binding upon and shall inure
to the sole benefit of the Borrower, the Parent Guarantor, the Designated Agent
and the Lenders and their respective successors and assigns.

(e) References. Any reference to the Credit Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Amendment shall be deemed to include this
Amendment unless the context shall otherwise require.

(f) Miscellaneous. This Amendment shall be subject to the following Sections of
the Credit Agreement, as if set forth herein in their entirety: Sections 9.08,
9.09, 9.10, 9.11, 9.17 and 9.18.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

21ST CENTURY FOX AMERICA, INC.,   as Borrower By:  

 

  Name:   Title: TWENTY-FIRST CENTURY FOX, INC.,   as Parent Guarantor By:  

 

  Name:   Title:

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,   as Designated Agent and a Lender By:  

 

  Name:   Title:

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,   as a Lender By:  

 

  Name:   Title:

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,   as a Lender By:  

 

  Name:   Title:

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,   as a Lender By:  

 

  Name:   Title:

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

CITIBANK, N.A.,   as a Lender By:  

 

  Name:   Title:

 

Signature Page to First Amendment